DAUKSCH, Judge.
Appellant, Michael Frazier, timely appeals a judgment and sentence for first degree murder, armed kidnapping and robbery. We agree with appellant that the trial court erred by departing from the sentencing guidelines for the armed kidnapping offense without providing contemporaneous written reasons for departure. See State v. Spangler, 627 So.2d 608 (Fla. 5th DCA 1993); State v. Buchanan, 580 So.2d 201 (Fla. 5th DCA 1991), approved, 592 So.2d 676 (Fla.1992). On remand the court is required to impose a guidelines sentence. Pope v. State, 561 So.2d 554 (Fla.1990).
*1207JUDGMENT AFFIRMED; SENTENCE AFFIRMED IN PART; REVERSED IN PART; and CAUSE REMANDED FOR RESENTENCING.
PETERSON and GRIFFIN, JJ., concur.